        Case: 3:20-cv-00055-RAM-RM Document #: 7 Filed: 08/25/20 Page 1 of 5



                               DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. THOMAS AND ST. JOHN

FRANCIS B. SERIEUX,                                     )
                                                        )
                          Plaintiff,                    )
                                                        )
                          v.                            )       Case No. 3:20-cv-0055
                                                        )
JANE DOE, et al.,                                       )
                                                        )
                          Defendants.                   )
                                                        )

                                                   ORDER
         BEFORE THE COURT is the amended report and recommendation of the Magistrate
Judge. (ECF No. 4.) The Magistrate Judge recommends that the Court dismiss the complaint
filed by Francis B. Serieux against an unidentified Virgin Islands Police Department officer
for failing to allege a basis for federal jurisdiction. Also before the Court is Francis B. Serieux’s
motion requesting an extension of time to object to the amended report and
recommendation. For the reasons discussed below, the Court will deny the motion for an
extension of time, adopt the amended report and recommendation, and dismiss the
complaint in this matter.
                     I.         FACTUAL AND PROCEDURAL HISTORY.
         On July 24, 2020, Francis B. Serieux (“Serieux”), proceeding pro se, filed a complaint
against an unidentified female Virgin Islands Police Department (“VIPD”) officer (“Doe”).1 In
his complaint, Serieux alleges that Doe “made a report[] for me” but “never put her name on
the report.” See Complaint at 2, ECF No. 1. Serieux asserts that this “violat[es] procedure” and
“violate[s] [his] rights.” Id. Serieux seeks “Nine Hundred & Ninety Nine Squillion” dollars. Id.
at 3.
         On August 5, 2020, the Magistrate Judge enter an amended2 report and
recommendation recommending that the Court dismiss the complaint for failing to allege a


1 The complaint also appears to name “Sgt L. Francis” as a defendant. See Complaint at 1, ECF No. 1. The only
reference in the complaint to this defendant is that he and another officer “threw [Serieux] out for no reason,”
and they “can tell the police [Doe’s] name.” Id. at 2.
2 The Magistrate Judge initially entered a report and recommendation on August 4, 2020.
      Case: 3:20-cv-00055-RAM-RM Document #: 7 Filed: 08/25/20 Page 2 of 5
Serieux v. Doe et al.
Case Number 3:20-cv-0055
Order
Page 2 of 5

basis for federal jurisdiction. On the same date, a copy of the amended report and
recommendation was sent to Serieux by certified mail. See Hard Copy Notice at 1, ECF No. 5.
        On August 18, 2020, Serieux filed a motion “asking the court to write in cursive not
print.” See Motion at 1, August 18, 2020, ECF No. 6. In that motion, Serieux requests an
additional month to respond to the amended report and recommendation and “to correct
[his] lawsuits.” Id. Serieux asserts that an extension of time is warranted because he is
waiting on new copies of his complaint from the Clerk’s Office and fourteen days is not
enough time to correct 24 cases.3 See id.
                                      II.     DISCUSSION
        Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”). When a party is
served by mail pursuant to Fed. R. Civ. P. 5(b)(2)(C) (“A paper is served under this rule by . .
. mailing it to the person’s last known address—in which event service is complete upon
mailing”), the 14-day time period within which a party may object to a magistrate judge’
report and recommendation is extended to 17 days. See Fed. R. Civ. P. 6(d) (“When a party
may or must act within a specified time after being served and service is made under Rule
5(b)(2)(C) (mail) . . . 3 days are added after the period would otherwise expire under Rule
6(a).”); see also Pearson v. Prison Health Serv., 519 F. App'x 79, 81 (3d Cir. 2013) (explaining
that when a party is served with a report and recommendation by mail, the period to file
objections is 17 days). The time within which a party may make objections may be extended
by the Court upon a timely motion for an extension of time demonstrating good cause for the
extension. See Fed. R. Civ. P. 6(b)(1) (“When an act may or must be done within a specified




3Serieux references Case Number 3:20-cv-0052 and “23 other cases” as the 24 cases which he must “correct.”
See Motion at 1, August 18, 2020, ECF No. 6. The Court is aware of a total of 18 complaints recently filed by
Serieux including every case number from Case Number 3:20-cv-0050 through Case Number 3:20-cv-0069
except for Case Numbers 3:20-cv-0058 and 3:20-cv-0068.
      Case: 3:20-cv-00055-RAM-RM Document #: 7 Filed: 08/25/20 Page 3 of 5
Serieux v. Doe et al.
Case Number 3:20-cv-0055
Order
Page 3 of 5

time, the court may, for good cause, extend that time . . . if a request is made, before the
original time . . . expires.”).
        When a magistrate judge issues a report and recommendation, the Court is required
to review de novo only those portions of the report and recommendation to which a party
has objected. See Fed. R. Civ. P. 72(b)(3). When no objection to a magistrate’s report and
recommendation is made, or such an objection is untimely, the district court reviews the
report and recommendation for plain error. See Henderson v. Carlson, 812 F.2d 874, 878 (3d
Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the absence of objections,
the district court to review the magistrate’s report before accepting it, we believe that the
better practice is for the district judge to afford some level of review to dispositive legal
issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006)
aff'd, 276 Fed. App'x 125 (3d Cir. 2008)(explaining that, by failing to object to a portion of a
report and recommendation, the litigant “waived its right to have this Court conduct a de
novo review,” and that in those circumstances, “the scope of [the court’s] review is far more
limited and is conducted under the far more deferential standard of ‘plain error’ ”).
        Here, Serieux was served with a copy of the amended report and recommendation by
mail on August 5, 2020. See Hard Copy Notice at 1, ECF No. 5. As such, the deadline for Serieux
to file objections to the August 5, 2020 amended report and recommendation was August
24, 2020. Serieux has not filed any objections. Nevertheless, on August 18, 2020, Serieux did
timely request an extension of time to make his objections.
        “To establish good cause, the party seeking the extension must establish that the
schedule could not be met despite the party's diligence.” Ashmore v. Sec'y, DOT, 503 F. App'x
683, 685 (11th Cir. 2013). “It is not enough for counsel to claim that s/he is too busy to meet
the deadline . . . [r]ather, unforeseen or uncontrollable events . . . lie at the heart of the ‘good
cause’ requirement for additional time.” Joseph v. Hess Oil V.I. Corp., 651 F.3d 348, 355 (3d
Cir. 2011) (interpreting good cause for an extension of time to appeal under 3d Cir. Local
Appellate Rule 112.4(a)); see also Bishop v. Corsentino, 371 F.3d 1203, 1207 (10th Cir. 2004)
(explaining that good cause for an extension of time to appeal under Fed. R. App. P. 4(a)(5)
“is usually occasioned by something that is not within the control of the movant”).
     Case: 3:20-cv-00055-RAM-RM Document #: 7 Filed: 08/25/20 Page 4 of 5
Serieux v. Doe et al.
Case Number 3:20-cv-0055
Order
Page 4 of 5

        Significantly, Serieux does not present any reasons to warrant an extension of time
other than his assertions that he is waiting on new copies of his complaint from the Clerk’s
Office and that fourteen days is not enough time to correct his case. The Court finds that such
circumstances do not constitute good cause. As such, the Court will deny Serieux’s request
for an extension of time to object to the August 5, 2020 amended report and
recommendation. Accordingly, the Court will review the amended report and
recommendation for plain error.
       To reject or modify a report and recommendation under plain error review, a district
court must find “an ‘error’ that is ‘plain’ and that ‘affects substantial rights.’” United States v.
Russell, 134 F.3d 171, 181 (3d Cir. 1998) (quoting United States v. Retos, 25 F.3d 1220, 1228
(3d Cir. 1994)). “A ‘plain’ error is one that is ‘clear’ or ‘obvious.’ ” Gov’t of Virgin Islands v.
Lewis, 620 F.3d 359, 364, 54 V.I. 882 (3d Cir. 2010) (quoting United States v. Turcks, 41 F.3d
893, 897 (3d Cir. 1994)).
       Reviewing the record in this case and the August 5, 2020, amended report and
recommendation for plain error, the Court finds no error, let alone plain error. Significantly,
“[j]urisdiction in the federal courts is limited . . . and exists in only two circumstances: when
a complaint asserts a cause of action under some provision of federal law . . . or when the
parties are of diverse citizenship and the amount in controversy exceeds the jurisdictional
minimum of $75,000.00, exclusive of costs and interest . . ..” Abulkhair v. Liberty Mut. Ins. Co.,
441 F. App'x 927, 930 (3d Cir. 2011) (citations omitted). Moreover, “[t]he basis for federal
court jurisdiction must be apparent from the face of the plaintiff's properly pleaded
complaint.” Id. This Court is unable to identify any cognizable claim under federal law from
the face of Serieux’s complaint. Nor is diverse citizenship apparent. As such, the Court will
adopt the August 5, 2020 amended report and recommendation.
       The premises considered, it is hereby
       ORDERED that Francis Serieux’s motion, ECF No. 6, for an extension of time to file
objections to the August 5, 2020 Amended Report and Recommendation of the Magistrate
Judge is DENIED; it is further
     Case: 3:20-cv-00055-RAM-RM Document #: 7 Filed: 08/25/20 Page 5 of 5
Serieux v. Doe et al.
Case Number 3:20-cv-0055
Order
Page 5 of 5

       ORDERED that the August 5, 2020 Amended Report and Recommendation, ECF No.
4, is ADOPTED; it is further
       ORDERED that Francis Serieux’s complaint, ECF No. 1, is DISMISSED; and it is
further
       ORDERED that the Clerk of Court shall CLOSE this case.




Dated: August 25, 2020                                /s/ Robert A. Molloy
                                                      ROBERT A. MOLLOY
                                                      District Judge
